 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeth Israel Hospital and Geriatrics Center'and Oil,Chemical,and Atomic Workers UnionAFL-CIO,Petitioner.Case 27-RC-5004July 25, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS ANDKENNEDYUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Douglas R.Hjelle of the National Labor Relations Board. Fol-lowing the hearing and pursuant to Section 102.67 ofthe National Labor Relations Board Rules and Reg-ulations andStatementsof Procedure,Series 8, asamended, the case was transferred to the Board fordecision.Briefswere filed by the Employer and thePetitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case the Boardfinds:The Employer is a private, general, nonprofit hos-pital located in Denver, Colorado. The Petitionerseeks a unit of all licensed regular full-time and part-time pharmacists and all regular part-time and full-time intern pharmacists. The Employer contends thatthe appropriate unit is one composed of all profes-sional employees by the Employer excluding medicaldoctors.The record shows that in addition to the medicaldoctors and registered nurses that there are other un-represented professional employees who would beexcluded under the unit sought. InMercy Hospitals ofSacramento, Inc.,217 NLRB No. 131 (1975), theBoard stated:We do not minimize the differences, bothfunctional and educational, which exist amongthe various groups of professional employeesemployed by the Employer. However, based onthe record before us, to grant a separate unit toall such professional groups and job classifica-tions would, as pointed out in the legislative his-tory, result in what might be deemed anundueproliferation of bargaining units... .Accordingly, we find that a unit limited to phar-macists and intern pharmacists but excluding allother professional employees does not constitute anappropriate unit for separate representation. As thePetitioner has not indicated a willingness to representthe employees sought on the basis of a broader unitof professional employees, we shall dismiss the peti-tion.ORDERIt is hereby ordered that the petition filed herein1The Respondent's name appears as amended at the hearing.be, and it hereby is, dismissed.